Citation Nr: 1822766	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-35 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a right little finger fracture.

2.  Entitlement to a rating in excess of 10 percent for a right hand scar.

3.  Entitlement to a compensable rating for residuals of fistulectomy with internal hemorrhoids. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1977 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge.  During this hearing, the Veteran raised an informal claim for an increased rating claim for his service-connected residuals of right hand laceration of flexor tendon.  See Board Hearing Transcript (Tr.) at 2-8.  The Board emphasizes VA's requirement for a standardized claims form is only applicable to submissions dated after March 24, 2015.  79 Fed. Reg. 57660 (Sept. 25, 2014).  The Veteran's claim for increased rating claim for his service-connected residuals of right hand laceration of flexor tendon has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.



REMAND

The Veteran has testified that all of his disabilities have worsened since he was last examined in January 2013.  See Board Hearing Tr. at 2 (noting all disabilities have gotten worse); 2-8 (noting swelling; intermittent discoloration (turning purple); decreased circulation; coldness to touch; numbness and grip problems affecting his right little finger); 10-12 (noting scar is painful and unstable (cracks and bleeds), and that something will occasionally "something will grow" out of the scar where the sutures were placed), 12-17; (noting frequent hemorrhoid recurrences, constant pain, and daily diarrhea).  Thus, updated examinations are necessary.  See Snuffer, 10 Vet. App. 400.  Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.

3. Then schedule the Veteran for a VA examination to determine the current nature and severity of his residuals of a right little finger fracture.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

The examiner is requested to detail all residuals of the Veteran's right little finger fracture, apart from the separately compensated residuals of laceration of the flexor tendon of the right hand, to include all functional impairment and whether no effective function remains other than that which would be equally well served by an amputation with prosthesis.  
In this regard, if the Veteran reports symptomatology during the examination that is attributable to his separately compensated residuals of laceration of the flexor tendon of the right hand as opposed to his right little finger fracture, the examiner should so indicate.  In this regard, the examiner is advised that the Veteran has reported that his right little finger fracture residuals include swelling, intermittent discoloration (turning purple); decreased circulation, coldness to touch, numbness and constant radiating pain that causes an inability to grasp or hold things.

The examiner should also fully describe the impact of his right little finger fracture residuals on his daily and occupational functioning.

A complete rationale shall be given for all opinions and conclusions expressed.

4. Then schedule the Veteran for a VA examination to determine the current severity of the Veteran's right hand scar.
 
All indicated tests and studies should be performed, and all findings reported in detail.  The examiner is requested to specifically comment as to whether the Veteran's scar is unstable, given his testimony as to the scar cracking and bleeding, with occasional growths out of the scar where the sutures were placed.  

The examiner should also fully describe the impact of his scar on his daily and occupational functioning.

A complete rationale shall be given for all opinions and conclusions expressed.

5. Then schedule the Veteran for a VA examination to determine the current severity of the Veteran's residuals of fistulectomy with internal hemorrhoids. 
All indicated tests and studies should be performed, and all findings reported in detail.  The examiner is requested to specifically comment as to whether there is any diarrhea/impairment of sphincter control associated with the service-connected disability.  

The examiner should also fully describe the impact of his disability on his daily and occupational functioning.

A complete rationale shall be given for all opinions and conclusions expressed.

6. Then, after taking any additional development deemed necessary, readjudicate the issues on appeal, to include consideration of whether the Veteran is entitled to any additional compensation for diarrhea or impairment of sphincter control associated with his residuals of fistulectomy.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






